DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A MEASURING APPARATUS FOR MEASURING A FLEXURAL STRENGTH OF A TEST PIECE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al (US 7380451 B2).

In regards to claim 2, Kawasaki et al teaches further comprising: a support member moving mechanism for moving the first support member (9) and the second support member (10) toward and away from each other to adjust the spacing between .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 7380451 B2) in view of Masaru et al (JPH09229838A).
In regards to claim 4, Kawasaki et al teaches a measuring apparatus for measuring a flexural strength of a test piece (P, i.e. sheet), comprising: a support member (8, i.e. pedestal) having a support surface for supporting a lower surface (10, i.e. lower sheet guide) of the test piece (P) and an opening defined therein that is exposed on the support surface (Column 4, lines 26-38; Figure 1); a presser (1, i.e. application member) disposed in a position above the support member (8) in alignment with the opening in the support member (8), the presser (1) being insertable into the opening (Column 4, lines 26-31 & Column 5, lines 43-65; Figure 1); a moving mechanism (25, i.e. drive mechanism) for relatively moving the presser (1) toward and away from the test piece (P) supported by the support member (8) (Column 5, lines 43-54); a load measuring unit (5, i.e. pressure sensitive element) for measuring a load (i.e. pressure) to the presser when the presser presses the test piece (P) supported by the 
Masaru et al teaches a measuring apparatus for evaluating of the mechanical strength of the semiconductor material (Paragraph 0009) comprising a ball presser (13) disposed in a position above the support member (11, i.e. sample holder) in alignment with the opening in the support member (11) (Paragraphs 0011-0015; Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a ball presser as taught by Masaru et al into the measuring apparatus of Kawasaki et al for evaluating the mechanical strength of three-point contact or four test pieces of a semiconductor material (Paragraph 0007).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Kawasaki et al teaches a .
However Kawasaki et al does not teach the structural limitation of the measuring apparatus for measuring a flexural strength of a test piece further comprising an image capturing unit for capturing an image of the test piece wherein the controller further includes a detecting section for detecting the thickness and the width of the test piece on a basis of the image of the test piece captured by the image capturing unit in combination with the remaining limitations of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiyoshi (US 6460418 B1) -  This invention concerns a method of and an apparatus for measuring elongation of a test specimen in a contactless manner without attaching reference lines (or reference points) to a test specimen and, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856